UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1304



FRANCES E. WILLIAMS, widow of Tommy J. Wil-
liams, Sr.,

                                                          Petitioner,

          versus


T & S COAL COMPANY, Employer; WEST VIRGINIA
COAL WORKERS’ PNEUMOCONIOSIS FUND, INCORPO-
RATED, Carrier; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPART-
MENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-371-BLA, 97-1973-BLA)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frances E. Williams, Petitioner Pro Se. Nancy Lovell Tyler, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Vir-
ginia; Jeffrey Steven Goldberg, Christian P. Barber, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   Frances E. Williams seeks review of the Benefits Review Board’s

decision and orders affirming the administrative law judge’s denial

of survivor’s benefits under the Federal Coal Mine Health and

Safety Act of 1969, as amended, see 30 U.S.C.A. §§ 901-945 (West

1994 & Supp. 1999), and denying her motion for reconsideration.

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board. See Williams

v. T & S Coal Co., Nos. 99-371-BLA; 97-1973-BLA (BRB Nov. 17, 1999

& Jan. 18, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2